                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 June 12, 2019
                   IN THE UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

SALIH SALIH,                               §
                                           §
             Petitioner,                   §
                                           §
v.                                         §    CIVIL ACTION NO. 4:19-cv-0753
                                           §
WILLIAM BARR, et al.,                      §
                                           §
             Respondents.                  §

                            MEMORANDUM AND ORDER

      Salih Salih (A# 070-339-326) filed a petition for a writ of habeas corpus under 28

U.S.C. § 2241, challenging the duration of his confinement by Immigration and Customs

Enforcement (ICE) officials with the United States Department of Homeland Security

(DHS). The respondents filed a motion to dismiss, advising the Court that Salih would be

released from custody on June 6, 2019, and that his petition is moot. (Docket Entry No.

4 ). Salih has not provided the Court with an updated address following his release and

appears to have abandoned his petition.

      After considering all the pleadings and the applicable law, the Court will grant the

respondents' motion and dismiss this case as moot.       Alternatively, the case will be

dismissed for want of prosecution.

I.    Discussion

      According to the petition, which was received on March 1, 2019, Salih is a native

and citizen of Iraq. On November 10, 2017, Salih, who has a criminal history, was taken

into ICE custody from the Texas Department of Criminal Justice. Because he has been in
custody for more than six months without a foreseeable removal date, Salih argues he is

entitled to habeas corpus relief under Zadvydas v. Davis, 533 U.S. 678 (2001). In that case,

the Supreme Court held that persons may be detained pending removal for a

"presumptively reasonable period" of no more than six months after the removal period

expires. See id. at 701.

       On May 7, 2019, the respondents filed a motion to dismiss, advising the Court that

Salih was scheduled for removal from the United States to Iraq on June 6, 2019. (Docket

Entry Nos. 4, 4-1). The respondents note, therefore, that Salih's release from custody

renders his habeas corpus petition moot. Public records reflect that Salih is no longer in

custody.

       The United States Supreme Court has explained that a case becomes moot if it "no

longer present[s] a case or controversy under Article III,§ 2, of the Constitution." Spencer

v. Kemna, 523 U.S. 1, 7 (1998). Under the case or controversy requirement, "[t]he parties

must continue to have a 'personal stake in the outcome' of the lawsuit."' I d. (quoting Lewis

v. Continental Bank Corp., 494 U.S. 472, 477-78 (1990)). "This means that, throughout

the litigation, the plaintiff 'must have suffered, or be threatened with, an actual injury

traceable to the defendant and likely to be redressed by a favorable judicial decision."' I d.

(quoting Lewis, 494 U.S. at 477). Because Salih's petition challenges only his continued

detention, his release from custody leaves nothing for this Court to remedy. See id. at 18.

The Court concludes that Salih's petition is moot and must be dismissed.

       Alternatively, Salih has not provided the Court with a change of address following

his release from custody as required by Rule 83.4 of the Local Rules for the Southern

                                              2
District of Texas, Houston Division. Under that rule a pro se litigant is responsible for

keeping the Clerk advised in writing of his current address. Salih has failed to provide the

Court with an accurate, current address. Under the inherent powers necessarily vested in

a court to manage its own affairs, this Court determines that dismissal for want of

prosecution is appropriate. See FED. R. CIV. P. 41(b); Larson v. Scott, 157 F.3d 1030, 1031

(5th Cir. 1998) (a district court may sua sponte dismiss an action for failure to prosecute

or to comply with any court order). For this additional reason, this case will be dismissed.

II.   Conclusion and Order

      Accordingly, the Court ORDERS as follows:

       1.    The respondents' motion to dismiss, (Docket Entry No.4), is GRANTED.

      2.     The habeas corpus petition filed by Salih Salih is DISMISSED without
             prejudice as MOOT.

      3.     Alternatively, this case is DISMISSED without prejudice for want of
             prosecution.

              SIGNED at Houston, Texas, on _ _ _ _J_U_N_1_1_2_0_19_____




                                                                        ENNETT
                                                                       !STRICT JUDGE




                                             3
